Citation Nr: 0618017	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling from that 
date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1964 to January 1967, and from April 1973 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that granted service connection for PTSD and 
assigned a disability rating of 100 percent for PTSD 
effective from October 12, 1999.

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  Further, at the time of the hearing, 
additional evidence (a buddy statement and physician's 
report) were submitted and associated with the claims file.  
The veteran included a waiver of initial RO review of the new 
evidence.  The evidence will therefore be considered in this 
decision.  38 C.F.R. § 20.1304 (2005).

The veteran initially appealed assignment of the 70 percent 
evaluation for PTSD granted in an August 2001 rating 
decision.  During the course of that appeal, in an April 2003 
rating decision, the RO granted a 100 percent evaluation 
effective from October 12, 1999.  Thereafter, he sought an 
earlier effective date for the rating for PTSD.  

The Board notes that it has phrased the issue on the title 
page as entitlement to an earlier effective date for the 
grant of service connection.  As stated above, the veteran 
has appealed the effective date for the grant of the 
100 percent evaluation, asserting that he has had PTSD since 
he returned from Vietnam and thus the rating and service 
connection should go back to that time, or when PTSD was 
first recognized as a diagnostic entity.  In essence, the 
veteran is seeking an earlier effective date for the grant of 
service connection for PTSD, as he was granted the 
100 percent evaluation on the same date that service 
connection was awarded.  A veteran cannot receive a total 
evaluation under VA regulations for a particular disability 
unless the veteran is service connected for that disability.  
Thus, the Board finds that the crux of the veteran's 
disagreement is with the date that service connection was 
awarded, and the outcome is the same no matter how the issue 
is phrased.  Therefore, the veteran is not prejudiced by the 
Board's phrasing the issue as entitlement to an earlier 
effective date for the grant of service connection.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in an August 2001 
rating decision, and a 70 percent rating was assigned; the 
veteran initially appealed that rating and a 100 percent 
rating was assigned in an April 2003 rating decision, 
effective from October 12, 1999.  

2.  The veteran first sought treatment for and received a 
diagnosis of PTSD in December 1999.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for PTSD prior 
to October 12, 1999.


CONCLUSION OF LAW

The legal criteria for an effective date prior to October 12, 
1999, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied in large part by the May 2002 letter addressing the 
request for an increased rating, which was sent before the 
issuance of the April 2003 rating decision (which granted a 
100 percent rating effective from October 1999).  In it, VA 
stated that the evidence needed to substantiate a claim for 
increase would be evidence showing that the service-connected 
disability had gotten worse.  VA also informed him of all of 
the evidence that the VA had received in support of his 
claim.  

In the letter, VA informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  VA 
also informed him that he should submit any evidence in his 
possession that pertained to the claim.  VA informed the 
veteran that it would obtain relevant records from any 
federal agency, such as VA facilities and the Social Security 
Administration.  It also stated it would make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency, such as private medical records, employment records, 
or records from other state and local government agencies.  
Finally, it stated that if there was any additional 
information or evidence that the veteran thought would 
support his claim, he should let VA know.  This is sufficient 
to inform the veteran that he should submit any evidence in 
his possession that pertained to the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a recent Court case, the Court held that a service-
connection claim that provides for disability-compensation 
benefits consists of the following five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA requires notice to a claimant of how a VA service 
connection claim may be substantiated as to all five elements 
of such a claim, including effective date of disability.  
Here, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim.  The law is clearly dispositive in this 
case.  As a result, any question as to the appropriate 
effective date to be assigned for the benefits is moot.  The 
Board finds no prejudice to the veteran.  Conway v. Principi, 
353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records as well as records 
identified by the veteran.  VA provided the veteran with 
examination in connection with his claim regarding the 
evaluation of the rating.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).  A "claim-
application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2005).

Additionally, under 38 C.F.R. § 3.155(a) (2002), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).  The addition of PTSD 
as a diagnostic entity in VA's Schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a) (2005).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2005).

The Board has carefully and sympathetically reviewed the 
evidence of record and finds, for the reasons noted below, 
that an earlier effective date for the grant of service 
connection for PTSD is legally precluded.  

The Board notes that this veteran of the Vietnam war contends 
that he has had PTSD since he returned home from Vietnam.  He 
testified candidly before the undersigned that, although he 
regrets waiting, he did not seek treatment until 1999.  He 
feels he treated his symptoms through self-medication with 
alcohol, which caused many professional and personal problems 
in his life.  He has submitted lay statements attesting to 
his changed character upon his return from Vietnam, in 
support of his claim that the disorder was present since 
service.  He has also submitted a statement from his VA 
treating doctor, dated in December 2005, indicating that, 
although the doctor had treated the veteran only since 
December 1999, he felt that the veteran 'probably' suffered 
from the effects of PTSD since he returned from Vietnam.  

It is undisputed that the veteran's initial claim of service 
connection for PTSD was a completed stressor questionnaire 
received at VA on October 12, 1999.  Thus, the Board need not 
address whether the veteran filed a claim for compensation 
within one year following his discharge from service.  See 
38 U.S.C.A. § 5110(b) (effective date of award of disability 
compensation shall be the day following the date of discharge 
if application is received within one year of discharge).  
Additionally, the veteran has not asserted that he filed an 
informal claim prior to October 12, 1999.  

Furthermore, for PTSD service connection claims, an effective 
date prior to the date of claim cannot be assigned under 38 
C.F.R. § 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997).  As set 
forth elsewhere in this decision, there is no diagnosis of 
PTSD prior to October 1999.  Continuous eligibility from any 
date to the date of claim or administrative determination of 
entitlement is not possible in this case.  It is also 
undisputed that he did not have a diagnosis of PTSD until 
December 1999.  Moreover, the December 2005 assessment from 
his treating VA psychiatrist that he 'probably' had PTSD 
since his return home from Vietnam does not show by a 
preponderance of the evidence that the veteran met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law and that such 
eligibility existed continuously from that date to the date 
of claim.  

Thus, even assuming that all the requirements for service 
connection were met in December 1999, when the first 
diagnosis was shown on a VA mental health clinic intake 
evaluation, that is the later date between the date first 
shown and the date of receipt of claim, here, October 12, 
1999, and a date earlier than October 12, 1999, cannot be 
assigned for service connection under the facts of this case.  
Id.; see also 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 
3.151, 3.400.

The veteran's argument that he warrants an earlier effective 
date is based on his belief that he should get benefits from 
the date he first manifested signs of PTSD.  Although the 
Board is sympathetic to the veteran regarding his statements 
and his testimony, there are no provisions in the law that 
allow for an earlier effective date under the present facts  

The Board notes that there is nothing in the record prior to 
the veteran's October 12, 1999, stressor questionnaire claim 
that could be construed as an informal claim for service 
connection.  See 38 C.F.R. § 3.155(a).  The Board notes that, 
based on his initial application for benefits in April 1986, 
a claim for nerves was developed.  However, at a psychiatric 
evaluation in 1987, it was clarified that the veteran was 
actually seeking service connection for a nerve problem in 
his leg, and that there was no psychiatric diagnosis.  Based 
on the facts established at that time, the Board finds that 
claim has no relationship to the later claim for PTSD.  The 
Board has considered the holding in a VA Office of General 
Counsel's Opinion, VAOPGCPREC 12-98 (Sept. 1998), which 
addressed effective dates of increased rating claims.  The 
law provides that the effective date for an increased 
evaluation may be up to one year prior to the date of claim.  
See 38 U.S.C.A. § 5110(b)(2) (effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date).  However, this rule presupposes that the veteran had 
already received an award of service connection for the 
disability for which he sought an increased rating.  Here, 
the veteran's original claim for service connection was not 
submitted until October 12, 1999.  Thus, the facts in this 
case prevent the veteran from obtaining an effective date 
earlier than October 12, 1999, for either service connection 
or an increased evaluation.  There is no mechanism in the law 
for awarding a compensation rating for a disability prior to 
the effective date of service connection assigned for that 
disability, and, as noted above, the effective date for 
service connection may not be earlier than the date of 
receipt of the application for service connection.  
Therefore, an argument for an earlier date for service 
connection under laws governing the effective dates assigned 
for increased ratings is not pertinent to the claim in this 
case.

For the reasons stated above, an effective date earlier than 
October 12, 1999, for the award of service connection for 
PTSD is denied.


ORDER

Entitlement to an effective date earlier than October 12, 
1999, for the grant of entitlement to service connection for 
PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


